DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Indo et al. (US 2018/0051553, hereafter Indo)
	With respect to claim 11, Indo teaches a downhole tool (downhole sampling tool 100) configured to be conveyed through a wellbore, comprising: a housing; a conduit (primary flow line 110) extending through an interior of the housing and defining a passage having an inlet configured to receive a flow of a wellbore fluid and an outlet configured to discharge the flow of the wellbore fluid; a heating element (heater 214) positioned within the passage and configured to heat the flow of the wellbore fluid and enable the flow of the wellbore fluid to transition to a single-phase fluid flow within the passage; and a phase composition sensor (fluid phase sensor 200) coupled to the conduit and configured to identify formation of the single-phase fluid flow within the conduit. (par. 28-29, 48, Fig. 1-2) It should be noted that, as a claim directed to a downhole tool, the heater and sensors of Indo are capable of performing the claimed heating and identifying and therefore are considered sufficient to teach applicant’s claimed invention.
	With respect to claim 12, Indo teaches wherein the passage includes an inlet section, a converging section, and an outlet section, wherein the inlet section is configured to receive the flow of the wellbore fluid as a two-phase fluid flow, the heating element is configured to heat the wellbore fluid to transition the flow of the wellbore fluid from the two-phase fluid flow to the single-phase fluid flow, and the outlet section is configured to condense the single-phase fluid flow back to the two-phase fluid flow. (par. 28-29, the structure is capable of performing the claimed function)
	With respect to claim 13, Indo teaches the phase composition sensor is configured to identify the formation of the single-phase fluid flow based on identification of an interface within the inlet section that corresponds to a boundary between the two- phase fluid flow and the single-phase fluid flow. (par. 28-29, the structure is capable of performing the claimed function)
	With respect to claim 14, Indo teaches one or more auxiliary sensors coupled to the housing and configured to measure characteristics of the wellbore fluid within the wellbore, wherein the characteristics comprise pressure of the wellbore fluid, a temperature of the wellbore fluid, a flow rate of the flow of the wellbore fluid, or a combination thereof. (par. 29)

Allowable Subject Matter
Claims 1-10 and 16-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art fails to teach or render obvious a system as claimed, particularly including a controller communicatively coupled to the heating element and the phase composition sensor, wherein the controller is configured to monitor a power consumption of the heating element and to determine an enthalpy of the wellbore fluid based in part on the power consumption and the feedback from the phase composition sensor.
With respect to claim 16, the prior art fails to teach or render obvious a method as claimed, particularly including: monitoring, via a controller, a power consumption used by the heating element to transition the wellbore fluid to the single-phase fluid and determining, via the controller, an enthalpy of the wellbore fluid within the wellbore based in part on the power consumption and detection of the formation of the single-phase fluid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 15, the prior art fails to teach or render obvious a downhole tool as claimed, particularly wherein the phase composition sensor is configured provide feedback indicative of the formation of the single-phase fluid flow to a controller, wherein the one or more auxiliary sensors are configured to provide additional feedback indicative of the characteristics of the wellbore fluid to the controller, wherein the controller is configured to monitor a power consumption of the heating element, and to determine an enthalpy of the wellbore fluid or an enthalpy flow rate of the flow of the wellbore fluid based on the power consumption, the feedback, and the additional feedback.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/005829, US 20180245463 and US 10,648,301 each teach a method for evaluating downhole flow having similarities to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/            Primary Examiner, Art Unit 2853